John A. Fogleman, Justice, concurring. I concur for the same reason I found it necessary to do so in City of Ft. Smith v. France, 250 Ark. 294, 465 S.W. 2d 315, i.e., I must defer to the chancellor’s holdings, because I am unable to follow critical testimony without the reproduction in the abstract of a plat from which one could see the relative location of the tracts involved and the boundaries claimed by the parties. There is really a much stronger compulsion to defer to the chancellor’s findings in this case, because his understanding of the evidence was bolstered by a view of the tracts.